ACCEPTED
                                                                07-14-00038-CR
                                                    SEVENTH COURT OF APPEALS
                                                             AMARILLO, TEXAS
                                                            4/2/2015 3:03:49 PM
                                                              Vivian Long, Clerk


         No. 07-14-00038-CR

IN THE SEVENTH COURT OF APPEALS                 FILED IN
                                         7th COURT OF APPEALS
                                           AMARILLO, TEXAS
             AMARILLO                    4/2/2015 3:03:49 PM
                                              VIVIAN LONG
                                                 CLERK

  PRISCILLA SANDERS, Appellant

                   v.

  THE STATE OF TEXAS, Appellee


     Appeal from Swisher County


              * * * * *

STATE PROSECUTING ATTORNEY’S

    MOTION FOR REHEARING

              * * * * *


          LISA C. McMINN
      State Prosecuting Attorney
        Bar I.D. No. 13803300

        JOHN R. MESSINGER
  Assistant State Prosecuting Attorney
         Bar I.D. No. 24053705

            P.O. Box 13046
         Austin, Texas 78711
      512/463-1660 (Telephone)
          512/463-5724 (Fax)
      information@spa.texas.gov
                                 No. 07-14-00038-CR

                     IN THE SEVENTH COURT OF APPEALS

                                     AMARILLO



PRISCILLA SANDERS,                                                         Appellant

v.

THE STATE OF TEXAS,                                                         Appellee

                                      * * * * *

                      STATE PROSECUTING ATTORNEY’S

                           MOTION FOR REHEARING

                                      * * * * *

TO THE HONORABLE SEVENTH COURT OF APPEALS:

         Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its Motion for Rehearing in the above entitled

cause.

                             POINT ON REHEARING

The “Magistrate’s Order of Protection” signed by appellant contains
information appellant knew to be false.




                                           1
                           ARGUMENT AND AUTHORITIES

       This Court acquitted appellant of tampering with a governmental record

because “there is no evidence in this record reflecting that appellant knowingly made

a governmental record that she knew to contain false information.” Slip op. at 6. The

Court’s analysis focused on the information that was (or was not) hand-written into

the order—the date, the child’s residence, and the defendant’s name—but this is not

“the sum and total of the information contained within the order.” Slip op. at 6.

       None of these entries were made on a blank piece of paper. The first finding

made in the order was “that all necessary prerequisites of the law have been legally

satisfied and that this Court has jurisdiction over the parties and subject matter of this

cause.” State’s Ex. 1. This was patently false. Emergency protective orders are

issued during a defendant’s appearance before a magistrate after arrest for enumerated

offenses and under certain conditions. TEX. CODE CRIM. PROC. art. 17.292(a), (b).

Appellant knew none of that happened, yet signed an order finding that it did.1 That


  1
        See, e.g., 3 RR 84 (“I did not complete it because so far there had not been an act of violence
done yet.”), and the following exchange:
Q. Now, when you put your name on an Emergency Magistrate’s Order, you are not to do so unless
there has been an arrest for an offense involving family violence or an offense under 22.01, 22.021
or 42.072 of the Penal Code, correct?
A. Correct.
Q. You put your signature on an order, State’s Exhibit 1, that you now hold in your hand, prior to
an arrest, correct?
A. Correct.
(3 RR 94-95).

                                                  2
was a falsity sufficient to support her conviction.

                                     PRAYER

      WHEREFORE, the State prays that its Motion for Rehearing be granted, the

original opinion be withdrawn, and appellant’s conviction be affirmed after

consideration of the remaining issues.

                                         Respectfully submitted,

                                         LISA C. McMINN
                                         State Prosecuting Attorney
                                         Bar I.D. No. 13803300


                                          /s/ John R. Messinger
                                         JOHN R. MESSINGER
                                         Assistant State Prosecuting Attorney
                                         Bar I.D. No. 24053705

                                         P.O. Box 13046
                                         Austin, Texas 78711
                                         512/463-1660 (Telephone)
                                         512/463-5724 (Fax)
                                         information@spa.texas.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. P. 9.4(i)(2)(D) & (3), this document contains 589

words according to WordPerfect X5’s “word count” tool.

                         CERTIFICATE OF SERVICE

      The State Prosecuting Attorney’s Motion for Rehearing has been eFiled with

the Court on the 2nd day of April, 2015, and served on each of the following:

Tina Davis Rincones
Swisher County Attorney Pro Tem
109 E 6th Street
Plainview, Texas 79072
trincones@redraiderlaw.com

Aaron R. Clements
Hurley & Guinn
1805 13th Street
Lubbock, Texas 79401
aaronrc@swbell.net



                                        /s/ John R. Messinger
                                       JOHN R. MESSINGER
                                       Assistant State Prosecuting Attorney




                                         4